Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
The Information Disclosure Statements (IDS) filed 15 June 2022 and 9 August 2022 have been entered. Applicants’ amendment of the claims filed 15 March 2022 has been entered. Applicants’ remarks filed 15 March 2022 are acknowledged.
Claims 2, 4, 6-7, 9, 11-12, 16-20, 22-25, 28-29, 31-38, 40, 42, 44-47 and 51-57 are cancelled. Claims 1, 3, 5, 8, 10, 13-15, 21, 26-27, 30, 39, 41, 43, 48-50 and 58-82 are pending and under examination to the extent they read on the elected species of: 
A-f) wherein the subject has a condition of undergoing surgery for nasal polyps;
B-a) wherein the pharmaceutical composition is administered to the subject systemically, subcutaneously, or intravenously;
C-d) wherein the second therapeutic agent comprises an intranasal corticosteroid;
D-b) wherein the method comprising selecting a subject by determining if the subject has an elevated expression level of one or more genes selected from the group consisting of thymus and activation-regulated chemokine (TARC), eotaxin-3, periostin, carcinoembryonic antigen (CEA), and YKL-40; and
E-a) wherein the patient has an elevated expression level of thymus and activation-regulated chemokine (TARC). 
Claims 1, 3, 5, 8, 10, 13, 15, 21, 26-27, 30, 39, 41, 43, 48, 50, 58-59, 62-66, 70-72 and 76-82 read on the elected species, and claims 14, 49, 60-61, 67-69 and 73-75 are withdrawn as being drawn to non-elected species.

Claim Rejections Maintained
Double Patenting
1)	U.S. Patent No. 10,059,771
Claims 1, 3, 5, 8, 10, 13, 15, 21, 26-27, 30, 39, 41, 43, 48, 50, 58-59, 62-66, 70-72 and 76-82 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,059,771, in view of Mendelsohn et al. (Ann. Otol. Rhinol. Laryngol., 2011, Vol. 120(3): 162-166).
Applicants argue that the subject claims recite “a method for treating nasal polyposis in a subject having nasal polyposis that is inadequately controlled with one or both of surgery and systemic corticosteroids”, and that the subject claims are directed to a patentably distinct species which is not rendered obvious by the claims of the ‘771 patent. Applicants argue that the claims of the ‘771 patent fail to recite treatment of a subject that is inadequately controlled with surgery and/or systemic corticosteroids, as required by the subject claims, and that one of ordinary skill in the art would not arrive at a method of treating the patient population of the subject claims based on the claims of the ‘771 patent. Applicants refer to Bachert et al. (2021) (Appendix A) and argue that patients “with high corticosteroid use and/or sinonasal surgical history, have more severe disease and associated symptom burden and represent a difficult-to-treat population under the existing management paradigm”. Applicants argue that Archer et al. (2021) (cited previously in Applicant’s remarks dated 11/18/2021) teaches that “oral corticosteroids are the most effective medical treatment for nasal polyps... the nonspecific anti-inflammatory agent quickly and substantially reduce the size of inflammatory polyps and improve symptoms”. Applicants argue that the Examiner has used impermissible hindsight to combine the claims of the ‘771 patent and Mendelsohn and conclude that a skilled person would have a reasonable expectation of success in treating a population of patients refractory to systemic/oral corticosteroids and with a high disease burden.
Applicants’ arguments have been fully considered but have not been found to be persuasive.
Independent claims 1, 23, 50, 55 and 57 of the ‘771 patent recite a method for treating nasal polyposis, comprising administering to a subject having nasal polyposis characterized by the presence of one or more polyps in a nasal cavity a pharmaceutical composition comprising the antibody or antigen-binding fragment thereof of the subject claims. Depending claim 20 of the ‘771 patent further recites wherein administration of the antibody or antigen-binding fragment thereof is followed by an improvement in one or more nasal polyposis-associated parameters, including 22-item SinoNasal Outcome Test (SNOT-22) score, Nasal Symptom Score, etc. While the claims of the ‘771 patent do not recite “treating nasal polyposis in a subject having nasal polyposis that is inadequately controlled with one or both of surgery and systemic corticosteroids”, as recited in the instant claims, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method claimed in the ‘771 patent to treat these patients in view of the disclosure of Mendelsohn. Mendelsohn teaches that recurrence of nasal polyposis in patients who underwent endoscopic sinus surgery is very high, especially in patients with Samter’s triad, asthma, or frontal sinus; e.g., the recurrence rates at 5 years were 90%, 45% and 16% for Samter’s triad, asthma, and control patients, respectively (see abstract; and p. 165, col. 1, 2nd paragraph). Mendelsohn teaches that revision surgery inevitably occurs in a significant proportion of patients because the success rates of postoperative treatment with nasal steroids or oral corticosteroids are still low (p. 165, col. 2, last paragraph). A person having ordinary skill in the art would have been motivated to use the method claimed in the ‘771 patent to treat the patients having a relapse of nasal polyposis after receiving surgery to remove nasal polyps, because Mendelsohn teaches that the non-surgical postoperative treatment with nasal steroids or oral corticosteroids could not achieve desired success rates; in contrast, the treatment method of the ‘771 patent can result in an improvement in one or more nasal polyposis-associated parameters, including SNOT-22 score, Nasal Symptom Score, and others, which outcomes are desired in the instant claims (see, for example, instant claim 21). Therefore, by using the method claimed in the ‘771 patent, a skilled artisan would have a reasonable expectation of success in treating a subject whose nasal polyposis is inadequately controlled by endoscopic sinus surgery or postoperative treatment with nasal steroids or oral corticosteroids, such as the patients with a nasal polyposis relapse.
Applicants argue that the subject claims are directed to a patentably distinct patient population that is not disclosed by the claims of the ‘771 patent, and that patients with high corticosteroid use and/or sinonasal surgical history have more severe disease and associated symptom burden and represent a difficult-to-treat population under the existing management paradigm (Bachert et al. (2021)). However, the patient population of the subject claims (a species) is rendered obvious by the claims of the ‘771 patent in view of Mendelsohn. Mendelsohn teaches that recurrence of nasal polyposis in patients who underwent endoscopic sinus surgery is very high; the non-surgical postoperative treatment with nasal steroids or oral corticosteroids could not achieve desired success rates; and revision surgery inevitably occurs in a significant proportion of patients. One of ordinary skill in the art would find it prima facie obvious to use the method claimed in the ‘771 patent to treat these patients who have undergone surgery to remove nasal polyps and have a relapse inadequately controlled with one or both of surgery and systemic corticosteroids. Bachert et al. (2021) teaches that existing medical and surgical interventions, including local and systemic corticosteroids and endoscopic sinus surgery, may be associated with recurrence of nasal polyps and associated symptoms and with an increased risk of short- and long-term adverse effects, especially with repeated or long-term use; these patients, as well as those with high corticosteroid use and/or sinonasal surgical history, have more severe disease and associated symptom burden and represent a difficult-to-treat population under the existing management paradigm (see abstract). Bachert et al. (2021) states that there exists an unmet need for effective and well-tolerated therapies for CRSwNP that effectively control symptoms, reduce NPS, improve HRQoL, and minimize relapse by targeting the underlying type 2 disease pathophysiology, thereby providing a holistic disease control (p. 131-132, bridging paragraph under the section “Conclusion”). In fact, Bachert et al. (2021) support using more effective and well-tolerated therapies for this difficult-to-treat population, and the method claimed in the ‘771 patent fits such a therapy that offers improvement of symptoms and provides a disease control in a subject. Applicants argue that Archer et al. (2021) teaches that “oral corticosteroids are the most effective medical treatment for nasal polyps... the nonspecific anti-inflammatory agent quickly and substantially reduce the size of inflammatory polyps and improve symptoms”. However, as taught by Mendelsohn and further evidenced by Bachert et al. (2021), oral corticosteroids are not effective for treating the patient population of the subject claims. With respect to Applicants’ arguments that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The conclusion of obviousness is based upon the knowledge which was within the level of ordinary skill at the time the claimed invention was made, thus, it is not using impermissible hindsight.
The claims of the ‘771 patent in view of Mendelsohn render the instant claims obvious, therefore, the nonstatutory double patenting rejection is proper.

2)	U.S. Patent No. 10,066,017
Claims 1, 3, 5, 8, 10, 13, 15, 21, 26-27, 30, 39, 41, 43, 48, 50, 58-59, 62-66, 70-72 and 76-82 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,066,017 in view of Mendelsohn et al. (Ann. Otol. Rhinol. Laryngol., 2011, Vol. 120(3): 162-166).
Applicants argue that the subject claims are directed to a patentably distinct species which is not rendered obvious by the claims of the ‘017 patent. Applicants argue that the claims of the ‘017 patent fail to recite treatment of a subject having nasal polyposis that is inadequately controlled with surgery and/or systemic corticosteroids, as required by the subject claims, and one of ordinary skill in the art would not arrive at a method of treating the patentably distinct patient population of the subject claims based on the claims of the ‘017 patent. Applicants argue that Mendelsohn fails to provide any teaching, suggestion, or motivation that the antibody or antigen-binding fragment thereof of the subject claims would be effective in treating patients with nasal polyposis that is inadequately controlled by surgery and/or systemic corticosteroids, and a person of ordinary skill in the art would not have arrived at the treatment method of the subject claims based on the claims of the ‘017 patent and the disclosure of Mendelsohn. 
Applicants’ arguments have been fully considered but have not been found to be persuasive.
Independent claims 1, 7, 12, 19, 20 and 22 of the ‘017 patent recite a method for treating chronic sinusitis with nasal polyps (CSwNP) in a subject in need thereof, comprising administering a pharmaceutical composition comprising the antibody or antigen-binding fragment thereof of the subject claims. The claims of the ‘017 patent further recite: “wherein the subject has a total of at least 5 nasal polyps, with two or more nasal polyps present in each nostril prior to the administering steps” (see, e.g., claim 2), and “wherein the subject has persistent signs and symptoms of bilateral nasal polyposis despite treatment with intranasal corticosteroid (INCS)” (see, e.g., claim 22). The claims of the ‘017 patent also recite wherein one or more nasal polyposis-associated parameters, including, e.g., SNOT-22 score, are improved in the subject (see, e.g., claim 23). Applicants previously acknowledged that the patient population recited in the claims of the ‘017 patent (i.e., CSwNP) is a species of the broad nasal polyposis population (a genus) of the subject claims (see Applicant’s remarks dated 07/16/2020, page 18, 3rd paragraph). Regarding the patients having nasal polyposis that is inadequately controlled with one or both of surgery and systemic corticosteroids, as required by the instant claims, using the treatment method claimed in the ‘017 patent for those patients inadequately controlled with one or both of surgery and systemic corticosteroids is obvious in view of the disclosure of Mendelsohn. Mendelsohn teaches that chronic rhinosinusitis with nasal polyposis is often refractory to medical and surgical management, and that the recurrence rate of nasal polyposis in the patients who have undergone endoscopic sinus surgery is very high (see abstract; and p. 165, col. 1, 2nd paragraph). A person having ordinary skill in the art would have been motivated to use the antibody or antigen-binding fragment thereof of the subject claims to treat the patients who have a relapse of nasal polyposis after receiving surgery to remove nasal polyps, because Mendelsohn teaches that nasal polyposis is inadequately controlled by endoscopic sinus surgery in patients having chronic rhinosinusitis with nasal polyposis and the recurrence rate of nasal polyposis in the patients is very high. Further, the treatment method of the ‘017 patent can result in an improvement in one or more nasal polyposis-associated parameters, including SNOT-22 score, which outcomes are desired in the patients of the instant claims (see, e.g., instant claim 21). Therefore, a skilled artisan would have a reasonable expectation of success in treating the patients who suffer from a nasal polyposis relapse after surgery.
Regarding a subject having nasal polyposis that is inadequately controlled with systemic corticosteroids, Mendelsohn teaches that chronic sinusitis with nasal polyposis is commonly managed with local and systemic steroid-based treatments, but a large proportion of patients fail to benefit from a purely medical approach (p. 162, 1st paragraph in “INTRODUCTION”). A person having ordinary skill in the art would have been motivated to use the method of the ‘017 patent to treat the patients that are inadequately controlled by surgery and/or systemic corticosteroid. A skilled artisan would have a reasonable expectation of success in treating such patients because the method of the ‘017 patent is effective in treating a subject having persistent signs and symptoms of bilateral nasal polyposis despite treatment with intranasal corticosteroid (INCS) and achieving improvement in one or more nasal polyposis-associated parameters, including, e.g., SNOT-22 score, as desired by the instant claims. Therefore, the claims of the ‘017 patent in view of Mendelsohn render the instant claims obvious. 
For the foregoing reasons, the nonstatutory double patenting rejection is maintained.

3)	U.S. Patent No. 11,214,621 (previously over U.S. Application No. 16/038,925)
The instant claims 1, 3, 5, 8, 10, 13, 15, 21, 26-27, 30, 39, 41, 43, 48, 50, 58-59, 62-66, 70-72 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,214,621.
Applicants argue that the subject claims are directed to a patentably distinct species which is not rendered obvious by the claims of the ‘621 patent. Applicants argue that the claims of the ‘621 patent, which are directed to a method for treating chronic rhinosinusitis with nasal polyposis (CRSwNP), fail to recite treatment of a subject having nasal polyposis that is inadequately controlled with surgery and/or systemic corticosteroids, as required by the subject claims. Applicants argue that one of ordinary skill in the art would not arrive at a method of treating the patentably distinct patient population of the subject claims based on the claims of the ‘621 patent.
Applicants’ arguments have been fully considered but have not been found to be persuasive.
The claims of the ‘621 patent are directed to a method for treating chronic rhinosinusitis with nasal polyposis (CRSwNP) in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising the antibody or antigen-binding fragment thereof of the subject claims. The claims of the ‘621 patent further recite: “wherein the subject has a total of at least 5 nasal polyps, with two or more nasal polyps present in each nostril” (see, e.g., claim 5); “wherein: the subject has undergone surgery for one or both of nasal polyps and chronic rhinosinusitis; a first functional endoscopy sinus surgery (FESS) is indicated, a revised surgery is indicated, or surgery is contraindicated; and/or the antibody, or antigen binding fragment thereof, reduces a need for treatment with oral corticosteroids, systemic corticosteroids, and/or reduces a need for nasal polyp surgery” (see, e.g., claim 10); and “wherein the subject has CRSwNP that is inadequately controlled by one or both of inhaled corticosteroid (ICS) and long-acting beta2 agonist (LABA) therapy” (see, e.g., claim 19). The patient population recited in the claims of the ‘621 patent have all the features recited in the instant claims. Therefore, the claims of the ‘621 patent anticipate the instant claims, and the nonstatutory double patenting rejection is proper.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 8, 2022